
	
		II
		110th CONGRESS
		2d Session
		S. 2635
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mrs. Boxer (for herself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To expand the boundaries of the Gulf of the Farallones
		  National Marine Sanctuary and the Cordell Bank National Marine
		  Sanctuary.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf of the Farallones and Cordell
			 Bank National Marine Sanctuaries Boundary Modification and Protection
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The Gulf of the
			 Farallones extends approximately 100 miles along the coast of Marin and Sonoma
			 counties of northern California. It includes approximately one-half of
			 California’s nesting seabirds, rich benthic marine life on hard-rock substrate,
			 prolific fisheries, and substantial concentrations of resident and seasonally
			 migratory marine mammals.
			(2)Cordell Bank is
			 adjacent to the Gulf of the Farallones and is a submerged island with
			 spectacular, unique, and nationally significant marine environments.
			(3)These marine
			 environments have national and international significance, exceed the
			 biological productivity of tropical rain forests, and support high levels of
			 biological diversity.
			(4)These biological
			 communities are easily susceptible to damage from human activities, and must be
			 properly conserved for themselves and to protect the economic viability of
			 their contribution to national and regional economies.
			(5)The Gulf of
			 Farallones and Cordell Bank include some of the Nation’s richest fishing
			 grounds, supporting important commercial and recreational fisheries. These
			 fisheries are regulated by State and Federal fishery agencies and are supported
			 and fostered through protection of the waters and habitats of Gulf of the
			 Farallones National Marine Sanctuary and Cordell Bank National Marine
			 Sanctuary.
			(6)The report of the
			 Commission on Ocean Policy established by
			 Public Law
			 106–256 calls for comprehensive protection for the most
			 productive ocean environments and recommends that they be managed as
			 ecosystems.
			(7)New scientific
			 discoveries by the National Marine Sanctuary Program support comprehensive
			 protection for these marine environments by broadening the geographic scope of
			 the existing Gulf of the Farallones National Marine Sanctuary and the Cordell
			 Bank National Marine Sanctuary.
			(8)Cordell Bank is at
			 the nexus of an ocean upwelling system, which produces the highest biomass
			 concentrations on the west coast of the United States.
			3.Policy and
			 purpose
			(a)PolicyIt
			 is the policy of the United States in this Act to protect and preserve living
			 and other resources of the Gulf of the Farallones and Cordell Bank marine
			 environments.
			(b)PurposeThe
			 purposes of this Act are the following:
				(1)To extend the
			 boundaries of the Gulf of the Farallones National Marine Sanctuary and the
			 Cordell Bank National Marine Sanctuary to the areas described in section
			 5.
				(2)To strengthen the
			 protections that apply in the Sanctuaries.
				(3)To
			 educate and interpret for the public regarding those marine
			 environments.
				(4)To manage human
			 uses of the Sanctuaries under this Act and the National Marine Sanctuaries Act
			 (16 U.S.C. 1431 et
			 seq.).
				(c)Effect on
			 Fishing ActivitiesNothing in this Act is intended to alter any
			 existing authorities regarding the conduct and location of fishing activities
			 in the Sanctuaries.
			4.DefinitionsIn this Act:
			(1)AquacultureThe
			 term aquaculture means the propagation or rearing of aquatic
			 organisms in controlled or selected aquatic environments for any commercial,
			 recreational, or public purpose.
			(2)Cordell Bank
			 NMSThe term Cordell Bank NMS means the Cordell
			 Bank National Marine Sanctuary.
			(3)Farallones
			 NMSThe term Farallones NMS means the Gulf of the
			 Farallones National Marine Sanctuary.
			(4)SanctuariesThe
			 term Sanctuaries means the Gulf of the Farallones National
			 Marine Sanctuary and the Cordell Bank National Marine Sanctuary, as expanded by
			 section 5.
			(5)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(6)PersonThe
			 term person means—
				(A)any private or
			 public individual, corporation, partnership, trust, institution, association,
			 or other entity, whether foreign or domestic; or
				(B)any officer,
			 employee, agent, department, agency, or instrumentality of—
					(i)the
			 Federal Government;
					(ii)any
			 State, tribal, or local unit of government; or
					(iii)any foreign
			 government.
					5.National Marine
			 Sanctuary boundary adjustments
			(a)Gulf of the
			 Farallones
				(1)Boundary
			 adjustmentThe areas described in paragraph (2) are added to the
			 existing Gulf of the Farallones National Marine Sanctuary described in part
			 922.80 of title 15, Code of Federal Regulations.
				(2)Areas
			 included
					(A)In
			 generalThe areas referred to in paragraph (1) consist of the
			 following:
						(i)All
			 submerged lands and waters, including living marine and other resources within
			 and on those lands and waters, from the mean high water line to the boundary
			 described in subparagraph (B).
						(ii)The
			 submerged lands and waters, including living marine and other resources within
			 those waters, within the approximately two-square-nautical-mile portion of the
			 Cordell Bank NMS (as in effect immediately before the enactment of this Act)
			 that is located south of the area that is added to Cordell Bank NMS by
			 subsection (b)(2), which are transferred to the Farallones NMS from the Cordell
			 Bank NMS.
						(B)Boundary
			 describedThe boundary referred to in subparagraph (A)(i)
			 commences from the mean high water line (MHWL) at 39.00000 degrees north in a
			 westward direction approximately 29 nautical miles (nm) to 39.00000 north,
			 124.33333 west. The boundary then extends in a southeasterly direction to
			 38.30000 degrees north, 124.00000 degrees west, approximately 44 nm westward of
			 Bodega Head. The boundary then extends eastward to the most northeastern corner
			 of the expanded Cordell Bank NMS at 38.30000 north, 123.20000 degrees west,
			 approximately 6 nm miles westward of Bodega Head. The boundary then extends in
			 a southeasterly direction to 38.26500 degrees north, 123.18166 degrees west at
			 the northwestern most point of the current Gulf of the Farallones Boundary. The
			 boundary then follows the current northern Gulf of the Farallones NMS boundary
			 in a northeasterly direction to the MHWL near Bodega Head. The boundary then
			 follows the MHWL in a northeasterly direction to the commencement point at the
			 intersection of the MHWL and 39.00000 north. Coordinates listed in this
			 subparagraph are based on the North American Datum 1983 and the geographic
			 projection.
					(b)Cordell
			 Bank
				(1)Boundary
			 adjustmentThe area described in paragraph (2) is added to the
			 existing Cordell Bank National Marine Sanctuary described in part 922.80 of
			 title 15, Code of Federal Regulations.
				(2)Area
			 included
					(A)In
			 generalThe area referred to in paragraph (1) consists of all
			 submerged lands and waters, including living marine and other resources within
			 those waters, within the boundary described in subparagraph (B).
					(B)BoundaryThe
			 boundary referred to in subparagraph (A) commences at the most northeastern
			 point of the current Cordell Bank NMS boundary at 38.26500 degrees north,
			 123.18166 degrees west and extends northwestward to 38.30000 degrees north,
			 123.20000 degrees west, approximately 6 nautical miles (nm) west of Bodega
			 Head. The boundary then extends westward to 38.30000 degrees north, 123.66666
			 degrees west, approximately 28 nautical miles west of Bodega Head. The boundary
			 then turns southward and continues approximately 32 nautical miles to 37.83333
			 degrees north, 123.66666 degrees west, and then approximately 11 nm eastward to
			 37.83333 north, 123.42333 west at an intersection with the current Gulf of the
			 Farallones NMS boundary. The boundary then follows the current Cordell Bank
			 NMS, which is coterminous with the current Gulf of the Farallones boundary, in
			 a northeasterly and the northwesterly direction to its commencement point at
			 38.26500 degrees north, 123.18166 degrees west. Coordinates listed in this
			 subparagraph are based on NAD83 Datum and the geographic projection.
					(c)Inclusion in the
			 SystemThe areas included in the Sanctuaries under subsections
			 (a) and (b) shall be managed as part of the National Marine Sanctuary System,
			 established by section 301(c) of the National Marine Sanctuaries Act (16 U.S.C.
			 1431(c)), in accordance with that Act.
			(d)Updated NOAA
			 ChartsThe Secretary shall—
				(1)produce updated
			 National Oceanic and Atmospheric Administration charts for the areas in which
			 are located the Farallones NMS and Cordell Bank NMS; and
				(2)include on those
			 charts the boundaries of such national marine sanctuaries, as revised by this
			 Act.
				(e)Boundary
			 adjustmentsIn producing revised charts as directed by subsection
			 (d) of this section and in describing the boundaries in regulations issued by
			 the Secretary, the Secretary may make technical modifications to the boundaries
			 described in this section for clarity and ease of identification, as
			 appropriate.
			6.Prohibition of
			 certain uses
			(a)Mineral and
			 Hydrocarbon Leasing, Exploration, Development, and ProductionNo
			 leasing, exploration, development, production, or transporting by pipeline of
			 minerals or hydrocarbons shall be permitted within the Sanctuaries.
			(b)Aquaculture
				(1)ProhibitionIt
			 is unlawful for any person to conduct aquaculture—
					(A)in any area of the
			 Sanctuaries; or
					(B)within Monterey
			 Bay National Marine Sanctuary.
					(2)Existing bivalve
			 farming allowedThe
			 prohibition in paragraph (1) shall not apply to persons and their successors
			 conducting bivalve farming operations that are in existence on the date of
			 enactment of this Act, and shall not apply to their successors in such
			 operations.
				(3)RegulationsThe
			 Secretary shall issue regulations that specify the operations referred to in
			 paragraph (2).
				(c)Discharge of
			 Materials and Substances
				(1)ProhibitionsIt
			 is unlawful for any person—
					(A)to deposit or
			 discharge any material or substance of any kind within the Sanctuaries;
					(B)to deposit or
			 discharge any material or substance of any kind that enters and injures any
			 sanctuary resource (as that term is defined in the National Marine Sanctuaries
			 Act); or
					(C)to deposit or
			 discharge any introduced species in the Sanctuaries.
					(2)Changes in
			 salinityNo person shall cause a change of salinity in the
			 Sanctuaries that injures, causes the loss of, or destroys any sanctuary
			 resource.
				(3)Limitation on
			 applicabilityParagraph (1) does not apply with respect to any
			 discharge—
					(A)of fish, fish
			 parts, and chumming materials resulting from, and while conducting otherwise
			 lawful, fishing activity;
					(B)of biodegradable
			 effluents incidental to vessel use and generated by an operable Type I or II
			 marine sanitation device (as classified by the Coast Guard) that is approved in
			 accordance with section 312 of the Federal Water Pollution Control Act (33
			 U.S.C. 1322) if all marine sanitation devices on the vessel are secured in a
			 manner that prevents discharge of untreated sewage from a Type I or Type II
			 Coast Guard-approved sanitation devices on the vessel, except that this
			 subparagraph does not apply with respect to a discharge from a cruise ship
			 within the boundaries of either of the Sanctuaries;
					(C)of biodegradable
			 material resulting from deck wash down from a vessel;
					(D)from vessel engine
			 exhaust; or
					(E)that—
						(i)originates in the
			 Russian River Watershed outside the boundaries of the Gulf of the Farallones
			 National Marine Sanctuary;
						(ii)originates from
			 the Bodega Marine Laboratory; and
						(iii)is
			 permitted under a National Pollution Discharge Elimination System permit that
			 is in effect on the date of enactment of this Act, or under a new or renewed
			 National Pollution Discharge Elimination System permit that does not increase
			 pollution in the Sanctuaries.
						(d)Consultation
			 Requirement for Changes in Water FlowAny Federal, State, or
			 local government agency that is responsible for significant alteration of fresh
			 water flow regimes that may affect the Sanctuaries must consult with the
			 Secretary prior to initiating such change in order to ensure sanctuary
			 resources are not injured.
			(e)Penalties and
			 EnforcementA violation of this section shall be treated as a
			 violation of section 306 of the Marine Protection, Research, and Sanctuaries
			 Act of 1972 (16
			 U.S.C. 1436).
			(f)Secretarial
			 authority not limited
				(1)In
			 generalExcept as provided in paragraph (2), nothing in this Act
			 limits the authority of the Secretary to prohibit, allow, or otherwise regulate
			 the discharge of materials or other substances.
				(2)Limitation with
			 respect to dischargesThe Secretary may only modify the
			 regulation of those activities listed in subsection (c) to further protection
			 of sanctuary resources and qualities.
				7.Management plans
			 and regulations
			(a)Interim
			 PlanThe Secretary shall complete an interim supplemental
			 management plan for each of the Sanctuaries by not later than 30 months after
			 the date of enactment of this Act, that focuses on management in the areas
			 added to the Sanctuaries under this Act. The Secretary shall ensure that these
			 supplemental plans shall not weaken existing resource protections.
			(b)Revised
			 PlansThe Secretary shall issue a revised comprehensive
			 management plan for each of the Sanctuaries during the first management review
			 initiated after the date of the enactment of this Act under section 304(e) of
			 the National Marine Sanctuaries Act (16 U.S.C. 1434(e)) for each of the
			 Sanctuaries, and issue such final regulations as may be necessary.
			(c)Application of
			 Existing RegulationsThe regulations for the Gulf of the
			 Farallones National Marine Sanctuary (15 C.F.R. 922, subpart H) and the Cordell
			 Bank National Marine Sanctuary (15 C.F.R. 922, subpart K), respectively, shall
			 apply to the areas added to the relevant Sanctuary under section 5 until the
			 Secretary modifies such regulations in accordance with this section.
			(d)Contents of
			 PlansRevisions to each comprehensive management plan under this
			 section shall, in addition to matters required under section 304(a)(2) of the
			 Marine Protection, Research, and Sanctuaries Act of 1972 (16 U.S.C.
			 1434(A)(2))—
				(1)facilitate all
			 public and private uses of the national marine sanctuary to which the plan
			 applies consistent with the primary objective of sanctuary resource
			 protection;
				(2)establish temporal
			 and geographical zoning if necessary to ensure protection of sanctuary
			 resources;
				(3)identify priority
			 needs for research that will—
					(A)improve management
			 of the Sanctuaries;
					(B)diminish threats
			 to the health of the ecosystems in the Sanctuaries; or
					(C)fulfill both of
			 subparagraphs (A) and (B);
					(4)establish a
			 long-term ecological monitoring program and database, including the development
			 and implementation of a resource information system to disseminate information
			 on the Sanctuaries’ ecosystem, history, culture, and management;
				(5)identify
			 alternative sources of funding needed to fully implement the plan’s provisions
			 and supplement appropriations under section 313 of the Marine Protection,
			 Research, and Sanctuaries Act of 1972 (16 U.S.C. 1444);
				(6)ensure coordination and cooperation between
			 sanctuary superintendents and other Federal, State, and local authorities with
			 jurisdiction over areas within or adjacent to the Sanctuaries to deal with
			 issues affecting the Sanctuaries, including nonpoint discharges and
			 navigation;
				(7)in the case of
			 revisions to the plan for the Farallones NMS, promote cooperation with farmers
			 and ranchers operating in the watersheds adjacent to the Farallones NMS and
			 establish voluntary best practices programs for farming and ranching;
				(8)promote cooperative and educational
			 programs with fishing vessel operators and crews operating in the waters of the
			 Sanctuaries, and, whenever possible, include individuals who engage in fishing
			 and their vessels in cooperative research, assessment, and monitoring programs
			 and educational programs to promote sustainable fisheries, conservation of
			 resources, and navigational safety; and
				(9)promote education,
			 among users of the Sanctuaries, about conservation and navigation
			 safety.
				(e)Public
			 ParticipationThe Secretary shall provide for participation by
			 the general public in the revision of the comprehensive management plans and
			 regulations under this section.
			8.Feasibility of a
			 new sanctuary designation
			(a)Review and
			 RecommendationAs part of the first review initiated after the
			 date of enactment of this Act of the Gulf of the Farallones National Marine
			 Sanctuary Management Plan pursuant to section 304(e) of the National Marine
			 Sanctuaries Act (16
			 U.S.C. 1434(e)), the Secretary shall—
				(1)conduct a review
			 of the operations of the Farallones NMS; and
				(2)following not less
			 than one public hearing held in Sonoma County, California, and the receipt of
			 public comment, determine whether the aea of the Gulf of the Farallones
			 National Marine Sanctuary expanded by this Act shall be designated as a new and
			 separate national marine sanctuary.
				(b)Considerations
			 for DeterminationIn making the determination under subsection
			 (a)(2), the Secretary shall consider responsiveness to local needs, the
			 effectiveness of conservation, education and volunteer programs, and
			 organizational efficiency.
			(c)Implementation
			 of DeterminationIf the Secretary determines under subsection (b)
			 to designate a new national marine sanctuary, the Secretary shall implement
			 measures to assure a smooth and effective transition to a separate national
			 marine sanctuary.
			
